J-S50005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

SHAMEK HASAN HYNSON

                            Appellant                 No. 559 EDA 2015


                 Appeal from the PCRA Order January 20, 2015
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0000946-2010


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                      FILED SEPTEMBER 08, 2015

        Appellant, Shamek Hasan Hynson, appeals pro se from the order

entered January 20, 2015, in the Court of Common Pleas of Chester County,

which denied his PCRA1 petition. We affirm.

        On December 18, 2012, Appellant entered a guilty plea to first degree

murder and criminal conspiracy and was sentenced to a term of life

imprisonment. Appellant did not file a direct appeal. Appellant filed a timely

PCRA petition.     The PCRA court appointed counsel.    Counsel subsequently

filed a petition to withdraw and a Turner/Finley2 no-merit letter. The PCRA

____________________________________________


1
    Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.
2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).
J-S50005-15



court filed a Pa.R.Crim.P. 907 notice of intent to dismiss Appellant’s petition;

Appellant filed a response thereto.              The PCRA court then dismissed

Appellant’s petition and granted appointed counsel permission to withdraw.

This timely pro se appeal followed.3

       Our standard of review of a PCRA court’s denial of a petition for post-

conviction relief is as follows.          We must examine whether the record

supports the PCRA court’s determination and whether the PCRA court’s

determination is free of legal error. See Commonwealth v. Hall, 867 A.2d

619, 628 (Pa. Super. 2005). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record.        See

Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super. 2001).                Our

scope of review is limited by the parameters of the PCRA.                   See

Commonwealth v. Heilman, 867 A.2d 542, 544 (Pa. Super. 2005).

       Appellant argues on appeal that the ineffective assistance of trial

counsel rendered his guilty plea involuntary and unknowing.         Specifically,

Appellant claims that trial counsel failed to investigate an ongoing internal

affairs investigation involving the lead detective in his case, that counsel

induced Appellant into pleading guilty with false promises regarding a federal

sentence he was serving concurrent to the state sentence, and that counsel

____________________________________________


3
 Appellant’s appeal is timely pursuant to the prisoner mailbox rule. See
Commonwealth v. Jones, 700 A.2d 423 (Pa. 2007), and Smith v.
Pennsylvania Board of Probation and Parole, 683 A.2d 278 (Pa. 1996).



                                           -2-
J-S50005-15


pressured him into entering his guilty plea despite Appellant’s assertions of

innocence.

        “A criminal defendant has the right to effective counsel during a plea

process as well as during trial.”        Commonwealth v. Rathfon, 899 A.2d

365,    369    (Pa.     Super.   2006)    (citation    omitted).     “Allegations   of

ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused the defendant to enter an

involuntary or unknowing plea.”          Commonwealth v. Hickman, 799 A.2d

136, 141 (Pa. Super. 2002) (citation omitted). “Where the defendant enters

his plea on the advice of counsel, the voluntariness of the plea depends on

whether counsel’s advice was within the range of competence demanded of

attorneys in criminal cases.”       Id. (citations and internal quotation marks

omitted).

        In assessing the voluntariness of a guilty plea, we note that “[t]he law

does not require that appellant be pleased with the outcome of his decision

to enter a plea of guilty: All that is required is that [appellant’s] decision to

plead     guilty   be     knowingly,     voluntarily    and    intelligently   made.”

Commonwealth v. Yager, 685 A.2d 1000, 1004 (Pa. Super. 1996) (en

banc) (citation and internal quotation marks omitted).

        With regard to the voluntariness of a plea, a guilty plea colloquy
        must affirmatively demonstrate the defendant understood what
        the plea connoted and its consequences. Once the defendant has
        entered a guilty plea, it is presumed that he was aware of what
        he was doing, and the burden of proving involuntariness is upon
        him. Competence to plead guilty requires a finding that the

                                          -3-
J-S50005-15


      defendant comprehends the crime for which he stands accused,
      is able to cooperate with his counsel in forming a rational
      defense, and has a rational and factual understanding of the
      proceedings against him.

Commonwealth v. Willis, 68 A.3d 997, 1002 (Pa. Super. 2013) (internal

quotation marks and citations omitted).

      The PCRA court explained its reasons for rejecting Appellant’s claim

that trial counsel’s ineffectiveness rendered his guilty plea involuntary as

follows.

             Prior to entering into his plea, Appellant completed a
      written plea colloquy. Prior to accepting his plea, the [c]ourt
      engaged in an on-the-record colloquy. Under oath, and in his
      written colloquy, Appellant admitted committing the crime of
      first degree murder and to shooting and killing Omar Reid. N.T.
      12/18/12, p. 5; Guilty Plea Colloquy, pp. 2, 5. He acknowledged
      that the crime of first degree murder carried with it a mandatory
      minimum sentence of life in prison or death. Guilty Plea Colloquy
      ¶ 37. Under oath [Appellant] stated that he was satisfied with
      his lawyers’ representation, N.T. 12/18/12, p. 2, and agreed with
      his lawyer’s statement that they had met at least sixty times to
      discuss the case. N.T. 12/18/12, pp. 16-17. Appellant stated
      that he understood that by pleading guilty he was giving up the
      right to file certain motions, including a motion to suppress
      evidence. Guilty Plea Colloquy ¶ 19; N.T. 12/18/12, pp. 3-4.
      Appellant acknowledged that he did not need to enter into the
      guilty plea, and specifically agreed that no force or threats had
      been used against him in order to get him to enter into his plea.
      Guilty Plea Colloquy p. 6. He agreed that the decision to plead
      guilty was his own, Guilty Plea Colloquy ¶ 49, and responded
      affirmatively to the [c]ourt’s question as to whether he was
      entering into his plea voluntarily. N.T. 12/18/12, p. 11.

PCRA Court Opinion, 4/16/15 at 3-4.

      The PCRA court’s findings are supported by the record.       Appellant

clearly admitted to committing the crimes to which he plead guilty in both

the written and on-the-record guilty plea colloquies and acknowledged the

                                    -4-
J-S50005-15



accuracy of the facts underlying those crimes as presented in the

agreement.    “Appellant is bound by these statements, which he made in

open court while under oath, and he may not now assert grounds for

withdrawing the plea which contradict the statements.” Willis, 68 A.3d at

1009 (citing Commonwealth v. Turetsky, 925 A.2d 876 (Pa. Super.

2007).   Appellant likewise acknowledged that he was not offered any

promises or other inducements in return for his voluntary guilty plea.   We

therefore find no evidence to support Appellant’s contention that trial

counsel unlawfully induced his guilty plea with false promises regarding a

federal life sentence he was serving concurrent to the sentence imposed for

first degree murder.

     We further note that, despite Appellant’s assertion that he would have

filed a motion to suppress evidence had he known that the lead detective in

his case was the subject of an unrelated internal affairs investigation for,

inter alia, evidence tampering, Appellant presents no evidence that the

detective engaged in impropriety in his case. Although Appellant baldly

alleges fabrication and tampering of evidence, he does not support this claim

with anything other than mere speculation.         Accordingly, we find no

evidence that the fact of the internal affairs investigation, if known to

Appellant, would have persuaded Appellant to alter his plea.

     As we have found no evidence to support Appellant’s contention that

his guilty plea was unknowingly or involuntarily entered or otherwise




                                    -5-
J-S50005-15



rendered invalid due to ineffective assistance of counsel, we find no error in

the PCRA court’s dismissal of the PCRA petition without a hearing.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2015




                                    -6-